Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 1 of 10 PagelD 1
FILED
UNITED STATES DISTRICT COURT 2999 DEC 2 8
MIDDLE DISTRICT OF FLORIDA PH [sy]
ORLANDO DIVISION WISTRIET

UNITED STATES OF AMERICA

V. CASE No. 6:20-cr- \(e9 -Orl- TSLRH
18 U.S.C. § 1343
AVINASH SINGH 18 U.S.C. § 1957
INFORMATION

The United States Attorney charges:

COUNTS ONE AND TWO
(Wire Fraud)

A. Introduction

At times material to this Information:

l. AVINASH SINGH operated and controlled Highrise Advantage,
LLC (“Highrise”), and he maintained and controlled accounts at financial
institutions, including JPMorgan Chase Bank and Wells Fargo Bank, financial
institutions whose deposits were insured by the Federal Deposit Insurance
Corporation.

B. Scheme and Artifice

2. Beginning on an unknown date, but beginning at least as early as
in or about February 2013, and through and including in or about September
2020, in the Middle District of Florida, and elsewhere, the defendant,

AVINASH SINGH,
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 2 of 10 PagelD 2

did knowingly and with intent to defraud devise and intend to devise a scheme
and artifice to defraud, and for obtaining money and property by means of
materially false and fraudulent pretenses, representations, and promises.
C. Manner and Means of the Scheme

3. The manner and means by which the defendant sought to
accomplish the scheme and artifice to defraud included, among others, the
following: /
a. It was part of the scheme and artifice to defraud that
defendant AVINASH SINGH would and did unlawfully devise and execute a
scheme and artifice to defraud investors, either directly or through feeder
pools, of money and property by means of materially false and fraudulent
pretenses, representations and promises.

b. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did obtain money, and attempt
to obtain money, by soliciting individuals to provide funds that defendant
AVINASH SINGH claimed would be pooled with other investors to invest in
Tetail foreign currency contracts (“forex”) through Highrise.

c. It was a further part of the scheme and artifice to defraud

that defendant AVINASH SINGH would and did obtain money, and attempt

to obtain money, by soliciting feeder pools to provide to Highrise some of the
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 3 of 10 PagelD 3

funds that the feeder pools had received from their own investors, so that
defendant AVINASH SINGH and Highrise could invest those funds in forex.

d. It was a further part of the scheme and artifice to defraud
that the investment in forex with Highrise offered by defendant AVINASH
SINGH was not a legitimate investment, but was a "Ponzi" scheme by which
money from later investors would be paid to earlier investors.

e. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did solicit investors, either
directly or through feeder pools, to invest in forex with Highrise, by means of
false and fraudulent pretenses, representations and promises that related to
material facts, including, but not limited to, the following:

(1) False claims that defendant AVINASH SINGH had
a proven track record of success as a forex trader;

(2) False claims that defendant AVINASH SINGH
would use the funds provided to him and Highrise to invest in forex;

(3) False claims that funds invested with defendant
AVINASH SINGH and Highrise would start trading on forex on the next

trading day; and,
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20. Page 4 of 10 PageID 4

(4) False claims that defendant AVINASH SINGH and
Highrise would “guarantee” that investors and feeder pools would not lose
any funds for any trading losses.

f. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did prepare, and caused to be
prepared, documents and other materials that contained some of the false
claims described in paragraph e above, including, but not limited to, a “Terms
and Conditions” form that was provided to investors to complete.

g. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did send, and caused to be sent,
to investors and feeder pools by interstate wire, the documents referenced in
paragraph f above.

h. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did provide investors and
feeder pools with falsified trading statements that claimed to show that their
funds had been invested in forex and that large trading profits had been earned
from forex trades conducted by defendant AVINASH SINGH, and Highrise,
when in truth and in fact, as the defendant then and there well knew,

defendant AVINASH SINGH and Highrise had not invested all of the funds
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 5 of 10 PagelID 5

that they received and the trading profits set out on the trading statements
were fabricated and did not reflect actual trading activity.

i ‘Tt was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did fail to invest all of the funds
in forex as had been promised, but would use significant portions of the funds
received from investors and feeder pools for his personal benefit or to pay
amounts owed to other investors or feeder pools.

j. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did use interstate wires to
communicate with investors and feeder pools by electronic mail and
telephone.

k. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did cause investors, either
directly or through feeder pools, to send money to invest by use of interstate
wires.

1. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did fail to register Highrise as a
commodity pool operator with the Commodity Futures Trading Commission.

m. It was a further part of the scheme and artifice to defraud

that defendant AVINASH SINGH would and did receive at least $57 million
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 6 of 10 PagelD 6

from over 1,100 investors, either directly or through feeder pools, as a result of
devising and executing the scheme and artifice.

n. It was a further part of the scheme and artifice to defraud
that defendant AVINASH SINGH would and did perform acts and make
statements to hide and conceal, and cause to be hidden and concealed, the
purpose of the scheme to defraud and the acts committed in furtherance
thereof.

D. Interstate Wires
4, On or about the dates set forth below, in the Middle District of
Florida, and elsewhere, the defendant,
AVINASH SINGH,
for the purpose of executing the aforesaid scheme and artifice to defraud and
for obtaining money and property by means of materially false and fraudulent
pretenses, representations and promises, did knowingly, and with intent to
defraud, transmit and cause to be transmitted by means of wire, radio, and
television communication in interstate commerce, the following writings,

signs, signals, pictures, and sounds:

 

Count | Date Interstate Wire

ONE | April 28,2017 | An interstate email from Highrise’s
email account to P.C. that falsely
represented a profit for Highrise for
April 2017, which email was processed
by a server located outside of Florida

 

 

 

 

 

 
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 7 of 10 PagelD 7

 

TWO | July 30,2019 | An interstate email from Highrise’s
email account to P.C. that falsely
represented a profit for Highrise for
July 2019, which email was processed
by a server located outside of Florida

 

 

 

 

 

All in violation of 18 U.S.C. § 1343.

COUNTS THREE AND FO
(illegal Monetary Transactions)

1, The United States Attorney hereby realleges paragraphs one and
three of Count One of this Information and incorporates such paragraphs by
this reference as though fully set forth herein.

2. On or about the dates set forth below, in the Middle District of
Florida, and elsewhere, the defendant,

AVINASH SINGH,
did knowingly engage and attempt to engage in the monetary transactions
described below in and affecting interstate commerce, in criminally derived
property of a value greater than $10,000, which property was, in fact, derived
from a specified unlawful activity, that is, wire fraud in violation of 18 U.S.C.
§ 1343, knowing that such transaction involved property and funds that were

the proceeds obtained from a criminal offense, as follows:
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 8 of 10 PagelD 8

 

(Count Date Transaction

THREE |April 25,2018  (fransfer in and affecting interstate
commerce of funds in the amount of
$65,230.52 by and _ through
JPMorgan Chase Bank originating
in the Middle District of Florida to
Ln account for American Express
IFOUR [September 4, 2020/Transfer in and affecting interstate
commerce of funds in the amount of
920,598.65 by and through Wells
argo Bank originating in the
iddle District of Florida to an
account for a settlement agent for
the closing of a sale of real estate
located at 9070 Mayfair Pointe Rd,
Orlando, FL 32827

 

 

 

 

 

 

 

 

In violation of 18 U.S.C. §§ 1957 and 2.
FORFEITURE

1. The allegations contained in Counts One through Four of this
Information are hereby realleged and incorporated by reference for the
purpose of alleging forfeitures pursuant to 18 U.S.C. §§ 981(a)(1)(C),
982(a\(1), and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 1343, the
defendant shall forfeit to the United States, pursuant to 18 U.S.C. §
981(a)(1\(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the violation.

3. Upon conviction of a violation of 18 U.S.C. § 1957, the

defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(1),

8
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 9 of 10 PagelD 9

any property, real or personal, involved in such offense, or any property

traceable to such property.

4, The property to be forfeited includes, but is not limited to, the

following: the real property located at 9070 Mayfair Pointe Drive, Orlando,

FL 32827 and an order of forfeiture for at least the $57 million obtained from

the offenses, which represents the proceeds of the offenses.

5. If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party;

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,
Case 6:20-cr-00165-WWB-LRH Document1 Filed 12/28/20 Page 10 of 10 PagelD 10

the United States of America shall be entitled to forfeiture of substitute
property under the provisions of 21 U.S.C. § 853(p), as incorporated by 18
U.S.C. § 982(b)(1) and 28 U.S.C. § 2461(c).

MARIA CHAPA LOPEZ

Roger B. Handberg
Assistant United States Attorney
Chief, Orlando Division

i Maftwols ae Crock Wa

Amanda L. Riedel
Assistant United States Attorney
Deputy Chief, Criminal Division

 

10
